DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/9/2022 has been considered.
Response to Arguments
Applicant’s arguments filed on 6/9/2022 have been considered but they are not persuasive.
Regarding the amended claim 1, the applicant argues the rejection under 35 USC 102(a)(1) is improper because Obradovic (US 2015/0295084) does not disclose the newly added claim limitation of “the nanosheets comprise metal-containing material”. The examiner respectfully disagrees. Figures 1A-1C and related text of Obradovic disclose the nanosheets (110/115, [51], [54]) comprise metal-containing material ([51]). Therefore, the examiner maintains the rejection.
Regarding the amended claim 10, the applicant argues the rejection under 35 USC 103 is improper because Yamazaki (US 2020/0006328) in view of Obradovic (US 2015/0295084) does not disclose the newly added claim limitation of “the nanosheets comprise metal-containing material”. The examiner respectfully disagrees. Figures 1A-1C and related text of Obradovic disclose the nanosheets (110/115, [51], [54]) comprise metal-containing material ([51]). Therefore, the examiner maintains the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obradovic (US 2015/0295084).
Regarding claim 1, Obradovic discloses, in at least figures 1A-1C and related text, a transistor, comprising: 
a first gate structure (structure of 110/115, [51], [54], figures) comprising nanosheets (110/115, [51], [54]) stacked vertically apart, wherein the nanosheets (110/115, [51], [54]) comprise metal-containing material ([51]); 
a channel layer (105, [51]) over the first gate structure (structure of 110/115, [51], [54], figures), wherein a portion of the channel layer (105, [51]) wraps around the nanosheets (110/115, [51], [54]) of the first gate structure (structure of 110/115, [51], [54], figures); and 
source/drain contacts (105s/105d, [52]) aside the nanosheets (110/115, [51], [54]), wherein the source/drain contacts (105s/105d, [52]) are electrically connected to the channel layer (105, [51]).
Regarding claim 2, Obradovic discloses the transistor of claim 1 as described above.
Obradovic further discloses, in at least figures 1A-1C and related text, the nanosheets (110/115, [51], [54]) are rectangular nanosheets (figures), circular nanosheets, or elliptical nanosheets in a cross-sectional view.
Regarding claim 3, Obradovic discloses the transistor of claim 1 as described above.
Obradovic further discloses, in at least figures 1A-1C and related text, a second gate structure (topmost 110/115, [51], [54]) disposed on the channel layer (105, [51]).
Regarding claim 4, Obradovic discloses the transistor of claim 3 as described above.
Obradovic further discloses, in at least figures 1A-1C and related text, the second gate structure (topmost 110/115, [51], [54]) covers a portion of a top surface of the channel layer (105, [51]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0006328) in view of Obradovic (US 2015/0295084).
Regarding claim 10, Yamazaki discloses, in at least figures 26B, 27, and related text, an integrated circuit, comprising: 
a substrate (320, [436]) having a first transistor (300, [420]) embedded therein; and 
an interconnection structure (figures) disposed on the substrate (320, [436]), comprising; 
dielectric layers (280/286, [105]); 
a memory cell (100, [420]) embedded in the dielectric layers (280/286, [105]); and 
a second transistor (200, [420]) electrically connected to the memory cell (100, [420]) and embedded in the dielectric layers (280/286, [105])9, comprising: 
a channel layer (230b, [107]).
 Yamazaki does not explicitly disclose a first gate structure comprising nanosheets, wherein the nanosheets penetrate through the channel layer, and the nanosheets comprise metal-containing material; source/drain contacts aside the nanosheets, wherein the source/drain contacts are electrically connected to the channel layer.
Obradovic teaches, in at least figures 1A-1C and related text, the device comprising a first gate structure (structure of 110/115, [51], [54], figures) comprising nanosheets (110/115, [51], [54]), wherein the nanosheets (110/115, [51], [54]) penetrate through the channel layer (105, [51]), and the nanosheets (110/115, [51], [54]) comprise metal-containing material ([51]); source/drain contacts (105s/105d, [52]) aside the nanosheets (110/115, [51], [54])), wherein the source/drain contacts (105s/105d, [52]) are electrically connected to the channel layer (105, [51]), for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50]).
Yamazaki and Obradovic are analogous art because they both are directed to transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Obradovic because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the first gate structure comprising nanosheets, wherein the nanosheets penetrate through the channel layer, and the nanosheets comprise metal-containing material; source/drain contacts aside the nanosheets, wherein the source/drain contacts are electrically connected to the channel layer, as taught by Obradovic, for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50], Obradovic).
Regarding claim 12, Yamazaki in view of Obradovic084 discloses integrated circuit of claim 10 as described above.
Obradovic further teaches, in at least figures 1A-1C and related text, the nanosheets (110/115, [51], [54]) are rectangular nanosheets (figures), circular nanosheets, or elliptical nanosheets in a cross-sectional view, for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50]).
Regarding claim 13, Yamazaki in view of Obradovic discloses the integrated circuit of claim 10 as described above.
Obradovic further teaches, in at least figures 1A-1C and related text, a second gate structure (topmost 110/115, [51], [54]) covering a portion of a top surface of the channel layer (105, [51]), for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 3-4 and 5 that recite “the second gate structure further covers a portion of sidewalls of the channel layer” in combination with other elements of the base claims 1, 3-4 and 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “at least a portion of the capping layer is sandwiched between the channel layer and the source/drain contacts” in combination with other elements of the base claims 1 and 6.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “a gate dielectric layer sandwiched between the channel layer and the stacking structures” in combination with other elements of the base claims 1 and 7.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “a gate dielectric layer sandwiched between the channel layer and the stacking structures” in combination with other elements of the base claims 10 and 11.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10, 13 and 14 that recite “the second gate structure further covers a portion of sidewalls of the channel layer” in combination with other elements of the base claims 10, 13 and 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 15 that recite “at least a portion of the capping layer is sandwiched between the channel layer and the source/drain contacts” in combination with other elements of the base claims 10 and 15.
Claims 16-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 that recite “patterning the stack to form stacking structures and nanosheets connecting the stacking structures; forming a gate dielectric layer over the nanosheets and the stacking structures” in combination with other elements of the base claims 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811